Citation Nr: 0637378	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03 34-033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
low back, upper back, and right and left hips.  

2.  Entitlement to service connection for an autoimmune 
disease.

3.  Entitlement to service connection for a transient 
ischemic attack.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin 
Regional Office (RO).   


FINDINGS OF FACT

1.  Chronic disorders of the low back, upper back, and right 
and left hips were not present during service, arthritis of 
the spine and hips was not manifest within a year after 
service, and the current disorders of the low back, upper 
back, and right and left hips have not been shown to have 
resulted from any incident during service.  

2.  An autoimmune disease was not present during service, has 
not been shown to have resulted from any incident during 
service, to include exposure to herbicide agents, and was not 
caused or aggravated by a service-connected disability.

3.  A transient ischemic attack did not occur until many 
years after separation from service and is not shown to have 
been caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  Chronic disabilities of the low back, upper back, and 
right and left hips were not incurred in or aggravated by 
service, and arthritis of the spine and hips may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  An autoimmune disease was not incurred in or aggravated 
by service, was not proximately due to or the result of a 
service-connected disability, and may not be presumed to have 
been incurred in service or as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2006).

3.  A transient ischemic attack was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in August 2002 and March 2003 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial duty to 
assist letter was provided prior to the adjudication of the 
claim.  In addition, the letters adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The Board also notes that in March 
2006 additional notice was provided regarding potential 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and available post service treatment 
records have been obtained.  He has had a hearing.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Disabilities Of The
 Low Back, Upper Back, And Right And Left Hips.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

During the hearing held before the undersigned Veterans Law 
Judge in September 2005, the veteran reported that when he 
was in service he was driving a tank which hit a very large 
mine.  He indicated that this incident caused him to sustain 
orthopedic injuries which resulted in his current 
disabilities of the back and hips.  He reported that he 
discovered five years ago that he had a cracked pelvis, and 
this caused his hips to become out of alignment and wear out 
prematurely.  He also expressed his opinion that these 
injuries affected his lower back due to carrying around a bad 
leg for 20 years.    

In reviewing the evidence, the Board finds that a chronic 
disorder of the back and hips was not present during service.  
In reaching this conclusion, the Board has noted that the 
veteran's serviced medical records confirm that in January 
1968 the veteran reported that he hit a mine two days earlier 
while on "track."  Since then, he reportedly had been 
nervous and shaken up.  The record does not contain any 
mention of any symptoms involving the back or hips.  On 
examination, there were no positive physical findings.  The 
pertinent assessment was fatigue.    

Subsequent service medical records are likewise negative for 
references to complaints involving the spine and hips.  The 
report of a medical history given by the veteran in November 
1968 for the purpose of his separation from service shows 
that he denied having back trouble of any kind.  He also 
denied a history of lameness, and bone or joint deformity.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of the spine and lower 
extremities was normal.  

There is also no evidence of arthritis of the spine or hips 
within a year after separation from service.  A claim for 
compensation filed by the veteran in April 1980 is negative 
for any references to disabilities of the back and hips.  The 
earliest medical evidence of the presence of a back or hip 
disorder is from many years after service.  For example, a 
private medical record dated in December 1997 shows that the 
veteran reported having bilateral hip pain.  However, none of 
the current medical records contain any medical opinion 
linking a current back or hip disorder to service.  

Although the veteran has offered his own theory that his 
current problems are related to his period of service, the 
mere contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his claimed disabilities with an event or occurrence 
while in service, will not support his claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Therefore, the Board finds that the preponderance of the 
evidence shows that a chronic back and/or hip disorder was 
not present until many years after service, and is not 
related to his period of service.  Accordingly, the Board 
concludes that a disorder of the back and hips was not 
incurred in or aggravated by service, and arthritis of the 
spine and hips may not be presumed to have been incurred in 
service.



II.  Entitlement To Service Connection For An Autoimmune 
Disease.

During the hearing held in September 2005, the veteran 
testified that he had a very rare autoimmune disease known as 
antiphospho-lipid syndrome.  He reported that it was first 
diagnosed in 1985.  He said that it was very rare, and could 
be brought on by cancer, an infection or a fever.  He 
recounted that on two separate occasions in service while in 
Vietnam he experienced a high fever of unknown origin.  He 
expressed his opinion that the fevers were one of the causal 
factors in acquiring the autoimmune disease.  The Board also 
notes that in his claim form dated in June 2002, the veteran 
made a contention that his autoimmune problem was associated 
with exposure to Agent Orange.  

With respect to the claim that the veteran's disability is 
due to exposure to Agent Orange in service, the Board notes 
that the veteran's service personnel records show that he had 
service in Vietnam, so exposure to Agent Orange and other 
herbicide agents may be presumed.  See 38 C.F.R. § 3.307, 
3.309.  Under 38 C.F.R. § 3.309(e), certain diseases may be 
presumed to have resulted from exposure to certain herbicide 
agents such as Agent Orange.  Significantly, however, the 
autoimmune disorder claimed by the veteran are not among 
those disorders which may be presumed to have resulted from 
such exposure.  There is no indication that he has ever been 
diagnosed with any of the listed disorders.  Thus, the 
presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for 
references to any chronic autoimmune disorder or unexplained 
fevers.  A record dated in February 1967 shows a low fever of 
99.4; however, it was diagnosed as an upper respiratory 
infection.  In June 1967, he again had a fever of 99.4; 
however, it was diagnosed as due to a left ear infection.  
The report of a medical history given by the veteran in  for 
the purpose of separation from service in November 1968 and 
the report of a medical examination conducted at that time do 
not contain any references to fevers or any notation of an 
autoimmune disorder.  

There are no post service records pertaining to the presence 
of an auto immune disorder until many years after service.  
As stated by the veteran, the disorder was not diagnosed 
until 1985.  There is no medical opinion in the record which 
relates such a problem to service.  

With respect to the secondary service connection aspect of 
the veteran's claim, the Board notes that previously, the 
applicable regulation provided that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (Court) to 
allow service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

Recently, the regulation was revised to incorporate the 
Court's ruling.  See 71 FR 52747, Sept. 7, 2006.  The 
regulation now provides as follows:

(a) General. Except as provided in §3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 
(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level. 

The Board notes that the revision to the regulation 
incorporated interpretations of Court decisions which were 
already being applied by the VA.  Accordingly, a remand to 
have the RO apply the revised regulation is not required.  

The veteran has previously established service connection for 
several disabilities including bilateral hearing loss, type 
II diabetes mellitus, bilateral tinnitus, peripheral 
neuropathy of the left lower extremity, and erectile 
dysfunction.  However, there is no indication that the 
autoimmune disorder is secondary to any of those 
disabilities.  On the contrary, the report of a diabetes 
mellitus examination conducted by the VA in September 2004 
shows that the examiner concluded that "There is no evidence 
that the veteran's antiphospho-lipid antibody syndrome has 
been caused by or has been aggravated by his diabetes 
mellitus or any of its complications."  

The Board has considered testimony given by the veteran 
during the hearing held in September 2006, but notes that the 
veteran's own opinion that his current complaints are related 
to service is not enough to support his claim.  See Espiritu, 
supra.

Based on the foregoing evidence, the Board finds that the 
veteran's autoimmune disorder was not present until many 
years after separation from service, is not among the 
disorders which may be presumed to have been due to exposure 
to herbicides, and he has not presented any competent 
evidence linking them to his period of service or his 
service-connected disabilities.  Accordingly, the Board 
concludes that the disorder was not incurred in or aggravated 
by service, may not be presumed to having been incurred in 
service or presumed to have resulted from herbicide exposure, 
and was not proximately due to or the result of a service-
connected disability.

III.  Entitlement To Service Connection For A Transient 
Ischemic Attack.

A transient ischemic attack did not occur until many years 
after separation from service.  The veteran has claimed 
service connection for a transient ischemic attack based on a 
theory that it was caused by his autoimmune disorder.  For 
reasons explained above, however, the Board has determined 
that service connection for an autoimmune disorder is not 
warranted.  Accordingly, the claim for secondary service 
connection for a transient ischemic attack must fail as a 
matter of law.  


ORDER

1.  Service connection for disabilities of the low back, 
upper back, and right and left hips is denied.  

2.  Service connection for an autoimmune disease is denied.

3.  Service connection for a transient ischemic attack is 
denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


